Stephens, J.
The Willard Bag and Manufacturing Company brought suit in the city court of Americus against the Empire State Guano Company, alleging that they entered into a written contract whereby the plaintiff sold to the defendant thirty thousand bags at the price of $78 per thousand. The contract was attached to the petition and contained a condition,—“Printing one side in black, or if red 50^ per M. more.” It is not alleged in the petition whether, the defendant ordered red or black printed bags. On the face of the contract it is shown that the red bags were higher in price. It does' not appear that an agreement had been reached between the parties as to this particular feature of the contract. No identification of the thing s'old is alleged, and as that is an essential element for the recovery for a breach of a contract of sale, the trial judge did not err in sustaining a demurrer to the petition, on the ground that it did not set out a cause of action.

Judgment affirmed.


Broyles,-P. J., and Bloodiuorth, J., concur.